1    HOLLEY, DRIGGS, WALCH, FINE,
     PUZEY, STEIN & THOMPSON
2    MICHAEL R. AYERS, ESQ.
     800 S. Meadows Parkway, Suite 800
3    Reno, Nevada 89521
     Telephone:   775/851-8700
4    Facsimile:   775/851-7681

5    Attorneys for Defendant NAVIENT SOLUTIONS, LLC

6                                                    IN THE UNITED STATES DISTRICT COURT

7                                                                 FOR THE DISTRICT OF NEVADA

8    GRACE QUINN,                                                               Case No. 2:18-cv-01792-RFB-GWF

9                                                   Plaintiff,                  JOINT STIPULATION TO DISMISS
                                                                                WITH PREJUDICE
10   v.

11   NAVIENT,

12                     Defendant.
     _______________________________________
13
                    Plaintiff GRACE QUINN (“Plaintiff”) and Defendant NAVIENT SOLUTIONS, LLC,
14
     misnamed as Navient (“NSL”), by and through their respective counsel, file this Joint Stipulation
15
     to dismiss the above captioned action with prejudice. Parties agree that each party is to bear their
16
     own attorneys’ fees and costs.
17
                    IT IS SO STIPULATED.
18

19   Dated this 30th day of January 2019.

20     HOLLEY, DRIGGS, WALCH, FINE,                                            HAINES & KRIEGER, LLC
       PUZEY, STEIN & THOMPSON
21
       /s/ Michael R. Ayers                                                     /s/ Shawn W. Miller
22
       JAMES W. PUZEY, ESQ.                                                     SHAWN W. MILLER, ESQ.
23     MICHAEL R. AYERS, ESQ.                                                   DAVID H. KRIEGER, ESQ.
       JOHN SAVAGE, ESQ.                                                        8985 S. Eastern Avenue, Suite 350
24     800 S. Meadows Parkway, Suite 800                                        Henderson, NV 89123
       Reno, Nevada 89521                                                       Attorneys for Plaintiff
25     Atorneys for Defendant NAVIENT                                           IT IS SO ORDERED:
       SOLUTIONS, LLC
26

27

28                                                                              ________________________________
                                                                                RICHARD F. BOULWARE, II
                                                                                UNITED STATES DISTRICT JUDGE
     P:\Quinn v Navient\Grace\Stipulation to Dismiss with Prejudice.docx

                                                                                DATED this 31st day of January, 2019.
1                   IT IS SO ORDERED, this ________ day of ____________, 2019.
2

3                                                                          ________________________________________
4
                                                                           JUDGE, UNITED STATES DISTRICT COURT

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     P:\Quinn v Navient\Grace\Stipulation to Dismiss with Prejudice.docx
                                                                                    -2-
1

2                                                                          CERTIFICATE OF SERVICE
3
                    I hereby certify that on the 30th day of January 2019, I served a copy of the foregoing
4

5    JOINT STIPULATION TO DISMISS WITH PREJUDICE upon the party below via

6    electronic service through the United States District Court for the District of Nevada’s ECF
7    system:
8
     David H. Krieger, Esq.
9    Shawn W. Miller, Esq.
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Avenue, Suite 350
     Henderson, NV 89123
11   Attorney for Plaintiff
12

13
                                                                                   By: /s/ SUSAN M. MATEJKO
14                                                                                 An Employee of Holley Driggs Walch Fine
                                                                                   Puzey Stein & Thompson
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     P:\Quinn v Navient\Grace\Stipulation to Dismiss with Prejudice.docx
                                                                                     -3-
